Opinion issued May
10, 2012
 
 

 
 
 
 
 
 
In The
Court of Appeals
For The
First District of
Texas
 


















 

NO. 01-11-00097-CV
____________
 




ALLIANTGROUP, L.P., Appellant
 
V.
 
KARIM SOLANJI, ZEESHAWN MAKHANI, SAQIB DHANANI,
PARADIGM NATIONAL CONSULTANTS, L.P., AND PARADIGM SMD GROUP, L.L.C., Appellees
 
 
On Appeal from the 125th District Court
Harris County, Texas
Trial Court Cause No. 2009-62874
 
 

MEMORANDUM OPINION




This is
an attempted appeal from an interlocutory summary judgment order signed on
January 3, 2011.
Generally,
appeals may be taken only from final judgments.  Lehmann
v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001) (“[T]he general rule, with
a few mostly statutory exceptions, is that an appeal may be taken only from a
final judgment.”).  A judgment is final
for the purposes of appeal if it disposes of all pending parties and claims in
the record, except as necessary to carry out the decree.  Id.  Here, the record reveals that no final
judgment has been entered in this pending case.
On March
28, 2012, this Court notified the parties of its intent to dismiss the appeal
for want of jurisdiction unless appellant filed a response and a supplemental
record demonstrating our jurisdiction on or before April 12, 2012.  See Tex. R. App. P. 42.3(a).  Appellant filed neither a response nor a
supplemental record.
Accordingly,
we dismiss the appeal for want of jurisdiction.  See Tex. R. App. P. 42.3(a); Tex. R. App. P. 43.2(f).
PER CURIAM
 
Panel consists of Justices Keyes, Bland, and Sharp.